1 Reported in 294 N.W. 845.
The order denying a new trial was filled March 8, 1940. On March 12, 1940, a copy of the order was duly served by mail upon defendants' attorney. Upon stipulation the court, on April 6, 1940, ordered all proceedings stayed in the case until May 17, 1940. Notice of appeal to this court was taken May 11, 1940. Judgment was entered for plaintiff May 25, 1940.
Plaintiff moved to dismiss the appeal on the ground that this court has not jurisdiction, the appeal from the order being taken more than 30 days after service of the notice upon appellant's attorney of the filing of the order of March 8, 1940, denying a new trial.
On the authority of Johnson v. Union Savings B.  T. Co.193 Minn. 357, 258 N.W. 504, the appeal is dismissed.
 *Page 1